Collins, J.,
delivered the opinion of the Court.
This is an application by Donald Theodore Holtman for leave to appeal from the denial of a writ of habeas corpus.
Petitioner was convicted on the third count of an indictment for larceny of an automobile and sentenced on April 27, 1954, to not more than four years from April 4, 1954, in the Reformatory for Males. He was later moved to the Maryland House of Correction. Petitioner contends that he was the innocent passenger in an automobile not driven by him; that the people who were driving the automobile were not arrested. He claims that the arresting officer had some interest in the other persons in the automobile who were not arrested; that the other people in the car were not called as witnesses. He was merely riding in the car but did not drive it. Petitioner also claims that there was conflict in the testimony of the police officers before the magistrate and in the Criminal Court of Baltimore, and that the evidence was not sufficient to convict him. The sufficiency of the evidence cannot be raised on habeas corpus. Georgevich v. Warden, 207 Md. 632, 114 A. 2d 891; Davis v. Warden, 208 Md. 675, 119 A. 2d 365.

Application denied, with costs.